DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated May 11, 2022. Claims 1-20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated May 11, 2022, Examiner withdraws the previous claim objections; and maintains the previous prior art rejections. 

Response to Arguments
Applicant’s arguments dated May 11, 2022 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious in view of U.S. Pub. No. 2020/0172159 (hereinafter, “Kuwabara”)

Regarding claim 1, Kuwabara renders obvious a steering control system [for a marine vessel], the system comprising (see at least Fig. 8 and [0035]): 
a processor (see at least Fig. 1 and [0036]; the ECU comprises a CPU (i.e., a processor)); and 
a memory that includes instructions that, when executed by the processor (see at least Fig. 1 and [0036]; the ECU comprises ROM (i.e., memory) and RAM (i.e., memory)), cause the processor to: 
determine a first position of a hand wheel [of the marine vessel] (see at least Fig. 5A and [0035]; the change in the steering angle is the difference between the first position and second position of the hand wheel; 
determine, after a first period, a second position of the hand wheel (see at least Fig. 5A and [0035]; the change in the steering angle is the difference between the first position and second position of the hand wheel; 
determine a difference between the first position of the hand wheel and the second position of the hand wheel (see at least Fig. 5A and [0035]; the change in the steering angle is the difference between the first position and second position of the hand wheel); and 
in response to a determination that the difference between the first position of the hand wheel and the second position of the hand wheel is less than a threshold (see at least [0034]-[0035]): 
capture a first heading [of the marine vessel] (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit); and 
selectively control steering [of the marine vessel] according to the first heading (see at least Fig. 1, [0033], [0068]-[0071], and [0087]; the vehicle is autonomously controlled based at least on the information gathered by the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit).  
	Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 2, Kuwabara renders obvious all the limitations of claim 1. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to receive a torque value corresponding to an amount of torque applied to the hand wheel (see at least Fig. 8, Element S21 and [0034]; a torque value corresponding to the torque applied to the hand wheel is recognized).

Regarding claim 3, Kuwabara renders obvious all the limitations of claim 2. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to determine whether the torque value is greater than a torque threshold (see at least Fig. 8, Element S22, and [0084]; whether the torque value is greater than a torque threshold is determined).

Regarding claim 4, Kuwabara renders obvious all the limitations of claim 3. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to continue steering control of the marine vessel according to the heading in response to a determination that the torque value is less than the torque threshold  (see at least Fig. 8, Fig. 9, and [0096]; the vehicle is autonomously driven while the torque value continues to be less than the torque threshold).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 5, Kuwabara renders obvious all the limitations of claim 3. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to discontinue steering control steering of the marine vessel in response to a determination that the torque value is greater than the torque threshold (see at least Fig. 8, Fig. 9, and [0096]; the autonomous steering control is terminated and the manual driving mode is activated when the torque value is greater than the torque threshold).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 6, Kuwabara renders obvious all the limitations of claim 1. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to determine, after a second period, a second heading of the marine vessel (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit. The process continues while the vehicle is in autonomous mode. Any of the iterations of the process may be considered the “second”). 
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 7, Kuwabara renders obvious all the limitations of claim 6. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to determine a difference between the first heading and the second heading (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit. The process continues while the vehicle is in autonomous mode. Any of the iterations of the process may be considered the “second.” Each time the process commences, the updated heading is determined). 

Regarding claim 8, Kuwabara renders obvious all the limitations of claim 7. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to, in response to the difference between the first heading and the second heading being greater than a heading threshold, correct course of the marine vessel (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit. The process continues while the vehicle is in autonomous mode. Any of the iterations of the process may be considered the “second.” Each time the process commences, the updated heading is determined. The trajectory, which includes the heading is continually updated when the difference in the heading changes (i.e., surpasses a threshold of zero)).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 9, Kuwabara discloses and/or renders obvious a method for steering control [for a marine vessel] (see at least Fig. 8 and [0035]), the method comprising: 
determining a first position of a hand wheel [of the marine vessel] (see at least Fig. 5A and [0035]; the change in the steering angle is the difference between the first position and second position of the hand wheel;
determining, after a first period, a second position of the hand wheel (see at least Fig. 5A and [0035]; the change in the steering angle is the difference between the first position and second position of the hand wheel; 
determining a difference between the first position of the hand wheel and the second position of the hand wheel (see at least Fig. 5A and [0035]; the change in the steering angle is the difference between the first position and second position of the hand wheel); and
in response to a determination that the difference between the first position of the hand wheel and the second position of the hand wheel is less than a threshold (see at least [0034]-[0035]):
capturing a first heading [of the marine vessel] (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit); and
selectively controlling steering [of the marine vessel] according to the first heading (see at least Fig. 1, [0033], [0068]-[0071], and [0087]; the vehicle is autonomously controlled based at least on the information gathered by the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit).  
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 10, Kuwabara renders obvious all the limitations of claim 9. Additionally, Kuwabara discloses and/or renders obvious receiving a torque value corresponding to an amount of torque applied to the hand wheel (see at least Fig. 8, Element S21 and [0034]; a torque value corresponding to the torque applied to the hand wheel is recognized).

Regarding claim 11, Kuwabara renders obvious all the limitations of claim 10. Additionally, Kuwabara discloses and/or renders obvious determining whether the torque value is greater than a torque threshold (see at least Fig. 8, Element S22, and [0084]; whether the torque value is greater than a torque threshold is determined).

Regarding claim 12, Kuwabara renders obvious all the limitations of claim 11. Additionally, Kuwabara discloses and/or renders obvious continuing steering control of the marine vessel according to the heading in response to a determination that the torque value is less than the torque threshold  (see at least Fig. 8, Fig. 9, and [0096]; the vehicle is autonomously driven while the torque value continues to be less than the torque threshold).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 13, Kuwabara renders obvious all the limitations of claim 11. Additionally, Kuwabara discloses and/or renders obvious discontinuing steering control steering of the marine vessel in response to a determination that the torque value is greater than the torque threshold (see at least Fig. 8, Fig. 9, and [0096]; the autonomous steering control is terminated and the manual driving mode is activated when the torque value is greater than the torque threshold).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 14, Kuwabara renders obvious all the limitations of claim 9. Additionally, Kuwabara discloses and/or renders obvious determining, after a second period, a second heading of the marine vessel (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit. The process continues while the vehicle is in autonomous mode. Any of the iterations of the process may be considered the “second”).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 15, Kuwabara renders obvious all the limitations of claim 14. Additionally, Kuwabara discloses and/or renders obvious determining a difference between the first heading and the second heading (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit. The process continues while the vehicle is in autonomous mode. Any of the iterations of the process may be considered the “second.” Each time the process commences, the updated heading is determined).

Regarding claim 16, Kuwabara renders obvious all the limitations of claim 15. Additionally, Kuwabara discloses and/or renders obvious in response to the difference between the first heading and the second heading being greater than a heading threshold, correcting course of the marine vessel (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit. The process continues while the vehicle is in autonomous mode. Any of the iterations of the process may be considered the “second.” Each time the process commences, the updated heading is determined. The trajectory, which includes the heading is continually updated when the difference in the heading changes (i.e., surpasses a threshold of zero)).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 17, Kuwabara discloses and/or renders obvious a system [for a marine vessel] (see at least Fig. 8 and [0035]): the system comprising: 
a torque sensor configured to measure an amount of torque applied to a hand wheel [of the marine vessel] (see at least Fig. 1 and [0037]; a torque sensor for measuring hand wheel torque); 
an electronic compass (see at least Fig. 1 and [0037]-[0038]; the GNSS); 
a processor (see at least Fig. 1 and [0036]; the ECU comprises a CPU (i.e., a processor)); and
a memory that includes instructions that, when executed by the processor (see at least Fig. 1 and [0036]; the ECU comprises ROM (i.e., memory) and RAM (i.e., memory)), cause the processor to: 
receive, from the electronic compass: 
a first heading [of the marine vessel] (see at least Fig. 1, [0037]-[0038], [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit which all may utilize the GNSS); and 
after a first period, [second heading] of the marine vessel 
receive  (see at least Fig. 1, [0037]-[0038], [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit which may use GNSS information. The process continues while the vehicle is in autonomous mode. Any of the iterations of the process may be considered the “second”), from the torque sensor: 
a first torque value of the hand wheel [of the marine vessel] (see at least Fig. 8, Element S21 and [0034]; a torque value corresponding to the torque applied to the hand wheel is recognized); and 
after the first period, a second torque value of the hand wheel (see at least Fig. 8, Element S21 and [0034]; a torque value corresponding to the torque applied to the hand wheel is recognized. The process is continued indefinitely, and any iteration may be considered the second torque value);
determine a difference between the first torque value of the hand wheel and the second torque value of the hand wheel (see at least Fig. 8, Element S22 and [0034]; a torque value corresponding to the torque applied to the hand wheel is recognized. The process is continued indefinitely, and any iteration may be considered the second torque value. The torque value is the difference between the autonomously applied torque value and the torque value reading from the torque sensor); 
determine difference between the first heading and the second heading    (see at least Fig. 1, [0068]-[0071], and [0087]; the direction (i.e., heading) of the vehicle may be determined by, for example, the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit. The process continues while the vehicle is in autonomous mode. Any of the iterations of the process may be considered the “second.” Each time the process commences, the updated heading is determined); and 
in response to a determination that the difference between the first torque value and the second torque value is less than a torque threshold and that the difference between the first heading and the second heading is less than a heading threshold set a course heading [of the marine vessel] according to the first heading; and selectively control steering of the marine vessel according to the course heading (see at least Fig. 1, Fig. 3, Fig. 7, Fig. 8, [0033], [0068]-[0071], and [0087]-[0090]; the vehicle is autonomously controlled based at least on the information gathered by the vehicle position recognition unit, the travel state recognition unit, the surrounding environment recognition unit, and/or the trajectory generation unit when it is determined that the torque and heading change from the torque calculation is less than a threshold).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 18, Kuwabara renders obvious all the limitations of claim 17. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to receive, after a second period, a third torque value from the torque sensor (see at least Fig. 8, Element S21 and [0034]; a torque value corresponding to the torque applied to the hand wheel is recognized. The process is continued indefinitely, and any iteration after the second may be considered the third torque value).

Regarding claim 19, Kuwabara renders obvious all the limitations of claim 18. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to continue steering control of the marine vessel according to the heading in response to a determination that the third torque value is less than the torque threshold (see at least Fig. 1, Fig. 3, Fig. 7, Fig. 8, [0033]-[0034], [0068]-[0071], and [0087]-[0090]; a torque value corresponding to the torque applied to the hand wheel is recognized. The process is continued indefinitely, and any iteration after the second may be considered the third torque value. The torque value is the difference between the autonomously applied torque value and the torque value reading from the torque sensor. The vehicle is autonomously controlled based on the determined trajectory when the torque value is less than the threshold).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Regarding claim 20, Kuwabara renders obvious all the limitations of claim 18. Additionally, Kuwabara discloses and/or renders obvious wherein the instructions further cause the processor to discontinue steering control steering of the marine vessel in response to a determination that the third torque value is greater than the torque threshold (see at least Fig. 8, Fig. 9, and [0096]; the autonomous steering control is terminated and the manual driving mode is activated when the torque value is greater than the torque threshold).
Kuwabara does not explicitly teach that the vehicle is a marine vessel. However, one of ordinary skill in the art, before the time of filing, would appreciate that a marine vessel was a well-known type of vehicle and would appreciate that the steering system of Kuwabara may be used for a marine vessel. Because a marine vessel is a well-known type of vehicle and Kuwabara discloses a vehicle, the application of the steering control system to a marine vessel would have been obvious at the time of filing.

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2019/0361457 which relates to autonomous steering of a boat for docking purposes which allows for user override.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663